DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
	The amendments filed on September 23, 2021 and October 15, 2021 have been entered.  After entry of the amendments claims 1-7, 9-17, 19-20 and 22 are now pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 1 is objected to because the status of the claim is incorrectly listed as “Previously presented” even though the claim has been amended in the October 15, 2021 claim set.  Claim 1 should have a status of “Currently amended.”  See 37 CFR 1.121.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-17, 19-20 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11 recite, in part, “triggering, by the processor execution of a key injection module, a reconfiguration of the selected target information handling system to support a manual system activation process by providing a default key that is transmitted to the selected target information handling system and injected into the OS image for the selected target information handling system.”  The scope of this limitation is unclear because it is unknown which step or steps are considered to be part of the “triggering” process.  For example, it is unclear if providing a default key to the selected target information handling system is the only step required for triggering the reconfiguration, or if providing the default key and injecting the default key into the OS image are required for triggering the reconfiguration, or something else altogether.  Phrased differently, the portion of the limitation that recites “that is transmitted to the selected target information handling system and injected into the OS image for the selected target information handling system” could be interpreted as:  language that is describing who the key is provided to, and what they key could be used for (i.e. an intended use of the key); or language describing who the key is provided to, and an additional step involved in the “triggering” process.  Applicant is also reminded that the June 22, 2020 (pp. 8-10) and the December 28, 2020 (pp. 4-6) Office Actions included a 35 U.S.C. 112(a) rejection which described how Applicant’s disclosure lacks proper support because it fails to describe how a key injection procedure is performed, 
Furthermore, if injecting the default key into the OS image is part of the claimed “triggering” process, it is unclear which system (e.g., the information handling system or the selected target information handling system) is performing the injection process.  For example, it is unclear if the information handling system provides the default key and injects the default key into the OS image, or if the information handling system provides the default key to the selected target information handling system and then the selected target information handling system injects the default key into the OS image, or something else altogether.  With respect to claim 11, it is important to note that the claimed invention only comprises the steps performed by a single system (i.e. the information handling system), accordingly, any steps performed by the “selected target information handling system” would be outside the scope of the claimed invention.	In order to further prosecution examiner has interpreted the triggering of a reconfiguration of the selected target information handling system to be a process that comprises the information handling system providing/transmitting a default key to the selected target information handing system for the intended purpose/use of the default key being injected into the OS image for the selected target information handling system.  Based on this interpretation, the injecting of the default key is not a positively recited step, rather it is an intended use of the provided default key.  Claims 2-7, 9-10, 12-17, 19-20 and 22 are also rejected under 35 U.S.C. 112(b) based on their dependency to independent claim 1 or 11.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:

	
	Claims 1-7, 9-17, 19-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a process (i.e. claims 1-7, 9-10 and 22) and a machine (i.e. claims 11-17 and 19-20).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
storing, by a processor of an information handling system, a copy of a selected character sequence of each activation process key utilized in a key injection procedure into a Basic Input/Output System (BIOS) of the target information handling system, the selected character sequence being less than a full number of characters of the activation process key;
initiating, via the processor, an injection verification that determines whether the key injection procedure completed successfully to inject an activation process key into the target information handling system, said initiating of said injection verification comprising: selecting the target information handling system; connecting, using one of a network interface device (NID) and a device interface, with the selected target information handling system over a , and comparing a stored copy of the selected character sequence for a unique digital product key (DPK) to the character sequence reported by the OS image on the selected target information handling system;
providing an indication of a success or failure of injection of the activation process key into the target information handing system based on whether the reported character sequence from the OS of the selected target information handling system matches the stored copy of the selected character sequence for the unique DPK, wherein the processor identifies the selected target information handling system as a "failing" system on which the key injection procedure was not successfully performed in response to the stored copy of the selected character sequence for the unique DPK not matching the reported character sequence; and 
determining a cause of a failure in the key injection of the selected IHS by comparing the reported character sequence to a selected and limited character sequence for a default activation process key that corresponds to the unique DPK, the failure being the selected character sequence for the unique DPK not matching the reported character sequence; and 
triggering, by the processor execution of a key injection module, a reconfiguration of the selected target information handling system to support a manual system activation process by providing a default key that is transmitted to the selected target information handling system and injected into the OS image for the selected target information handling system.
Here the claim recites the abstract idea of validating a character sequence by comparing the character sequence to one or more stored character sequences and providing an indication based on the comparison.  This concept/abstract idea, which is identified in the bolded sections seen above, falls 
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional elements of: a processor of an information handling system; selecting the target information handling system; connecting, using one of a network interface device (NID) and a device interface, with the selected target information handling system over a network; receiving, via the NID or device interface connected to the selected target information handing system over the network, a reported character sequence from an OS image on the selected target information handling system on which key injection to support automated system activation was See MPEP 2106.05(f).  Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  As per the selecting, connecting and receiving steps, Examiner considers these steps to be part of a data gathering process, which is a form of insignificant extra-solution activity.  That is, the network interface device (NID) and/or device interface are merely used as tools to connect to a target information handling system in order to collect data (i.e. a reported character sequence) that is used in the comparison step.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As per the triggering step, Examiner considers this step to be a form of insignificant extra-solution activity as the triggering step merely describes an output, in the form of a default key, that is provided to the selected target information handling system in the event that the automated activation process fails.  See e.g., Specification [0037]; also see MPEP 2106.05(f).  The triggering step is only tangentially related to the process of determining whether an activation process key which is used for activation of an operating system (OS) product is successfully injected into a target information handling system. 
interface, with the target information handling system over a network; receiving, via the NID or device interface connected to the target information handing system over the network, a reported character sequence from an OS image on a selected target information handling system on which key injection to support automated system activation was performed; and triggering, by the processor execution of a key injection module, a reconfiguration of the selected target information handling system to support a manual system activation process by providing a default key that is transmitted to the selected target information handling system.  The at least one memory system, operating system (OS) image, key injection module, key injection verification module, at least one of a network interface device (NID) and a device interface, and at least one processor are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(f).  Furthermore, as with claim 1, the selecting, connecting and receiving steps are considered to be part of a data gathering process, and the triggering step is merely describing a data output which is only tangentially related to the claimed invention, which are all forms of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components (e.g., processors, memory, modules, interface devices, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, applicants disclosure does not provide any indication that the various computing components are anything other than generic, off-the-shelf computer components (see for example Specification [0020-0024]; [0050]).  As per the selecting, connecting, receiving, and triggering steps which were considered to be extra-solution activity in Step 2A, these steps have been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field.  Applicant’s disclosure does not provide any indication that the network interface device (NID), device interface, or key injection module are anything other than a generic, off-the-shelf computer components (See e.g., Specification [0021-0022]), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection, receipt and/or transmitting of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  	Therefore, claim 1 is rejected under 35 U.S.C. §101 and is not patent eligible.  Independent claim 11 recites similar subject matter to that found in claim 1, accordingly, the reasons and rational explained above would also be applicable to claim 11.  Dependent claims 2-7, 9-10, 12-17, 19-20 and 22 when 
	Dependent claims 2, 3, 6, 12, 13 and 16 further refine the abstract idea by identifying the particular character sequence(s) that will be used in the comparison step and by identifying the type of indication that will be provided as a result of the comparison step.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
	Dependent claims 4 and 14 further refine the abstract idea by identifying the particular character sequence(s) that will be used in the comparison step.  Claims 4 and 14 also recite the additional elements of selecting an information handling system on which to perform the verification and determining whether the key injection supports an automated activation process or a manual activation on the selected information handling system.  Examiner considers these steps to be a form of insignificant extra-solution activity because they are merely selecting a particular data source or type of data to be manipulated/compared.  MPEP 2106.05(g).  Claims 4 and 14 also recite the additional element of retrieving from an OS image report a character sequence from a DPK injected within the BIOS of the selected information handling system.  As with claims 1 and 11, here the retrieving/receiving of a particular character sequence is a data gathering process, which is a form of insignificant extra-solution activity.  That is, this step is merely used to collect data that is used in the comparison step.
	Dependent claims 5 and 15 further refine the abstract idea by identifying the particular character sequence(s) that will be used in the comparison step.  Claims 5 and 15 also recite the additional element of retrieving from an OS image report a selected character sequence of a default key injected within the operating system image of the selected information handling system.  As with claims 1 and 11, here the retrieving/receiving of a particular character sequence is a data gathering process, 
	Dependent claim 7 and 17 recite the additional elements of sending a request to an OC image of a selected information handling system and receiving a report with a particular character sequence.  Examiner considers the sending step to be a form of insignificant extra-solution activity because it is merely selecting a particular data source (i.e. a particular information handling system) to be manipulated/compared.  MPEP 2106.05(g).  As with claims 1 and 11, here the retrieving/receiving of a particular character sequence is a data gathering process, which is a form of insignificant extra-solution activity.  That is, this step is merely used to collect data that is used in the comparison step.
	Dependent claims 9 and 19 merely refine the abstract idea by describing the composition of the selected character sequence.  These claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Dependent claims 10 and 20 refine the abstract idea by describing the particular type of activation process (i.e. an OEM DPK).  Dependent claims 10 and 20 also recite the additional element of triggering the key injection module for the intended use/result of re-configuring the selected information handling system.  The triggering of the key injection module is recited at a high level of generality.  The triggering of the key injection module also appears to be a well-understood, routine and convention activity based on the fact that Applicant’s disclosure fails to provide any indication of the step or steps involved in the triggering of this module.  See MPEP 2106.05(d).
	Dependent claim 22 refines the abstract idea by describing what data is stored for the comparison process and where the data for the comparison process is stored (e.g., in a table).  The claim fails to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

Response to Arguments
Claim Objections
	Claims 12-17 were objected to based on antecedent basis issues.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior objection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 11-17 and 19-20 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior 112(b) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 101	Applicant argues that “Examiner incorrectly evaluates only a portion of the claims and ignores the remainder of the claims in this evaluation.”  September 23, 2021 Amendment, p.12.  Examiner respectfully disagrees.  While the 101 rejection identifies which parts of the claim are part of the abstract idea and which are not, the entire claim (i.e. all claim elements) has been analyzed for patent eligibility.  Examiner notes that the streamlined eligibility analysis may be used when the eligibility of the claim is self-evident (e.g., because the claim clearly improves a technology or computer functionality), See MPEP 2106.6.  Furthermore, a claim that does not qualify as eligible after Step 2B of the full analysis, as is the case here, would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility.  MPEP 2106.06(a).
	Applicant argues that they have amended the claims to more clearly recite the features performed by using the NID and device interface and connectivity to the network to trigger connection with the target device.  September 23, 2021 Amendment, pp. 12-13.  Based on these amendments Applicant concludes that the claims now more clearly recite structural and network features requiring more than human activity to be performed, and that these features pull the claims outside of the abstract subject matter under prong one of the analysis.  Id.  Examiner respectfully disagrees with Applicant’s conclusions, and notes that the 101 analysis does not consider the steps performed by the NID and/or device interface to be part of the abstract idea.  Rather, these claim elements have been identified as additional elements and have been considered under step 2a prong 2 and step 2b.  As explained in the 101 rejection, the NID and device interface are recited at a high level of generality.  Accordingly, there is no indication that the mere use of these devices offers an improvement to the functioning of a computer or to any other technology or technical field.  Furthermore, the steps/actions performed by these devices merely describe a process that is used to collect the data needed for the abstract idea (e.g., as part of the comparison process).  The collection of data (i.e. data gathering) needed to perform an abstract idea has previously been determined by the courts to be a form of insignificant extra-solution activity which does not integrate an abstract idea into a practical application.  MPEP 2106.05(g).  Furthermore, the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) 
	Applicant indicates that claim 10 has been amended to recite “the at least one processor triggering the key injection module to re-configure the target information handling system to inject a unique DPK corresponding to a target OS product identified by the matching, selected character sequence of a default DPK.”  September 23, 2021 Amendment, p. 13.  Based on this amendment Applicant argues that the claim provides an improvement to the target computer system that is required for the system to be operable.  Id.  Examiner respectfully disagrees.  The limitation noted above and cited by Applicant positively recites the step of triggering the key injection module.  As best understood, the triggering of a module (e.g., the key injection module) is nothing more than the executing of software, which is a well understood, routine and convention activity.  Applicant’s disclosure supports the position that the triggering/executing of a module is a well understood, routine and conventional activity because it offers no explanation as to how a module would be triggered.  As per the portion of the limitation that describes the re-configuring of the target information handling system to inject a unique DPK, Examiner contends that the re-configuring of the system is merely a recited intend use/result of why the key injection module is triggered.  Applicant is not positively reciting a step where the target information handling system is reconfigured and/or a step where a unique DPK is injected 
	Applicant indicates that claims 1 and 11 have been further amended to incorporate the reconfiguring feature that provides the additional functionality that moves the claims further into statutory subject matter under the § 101 analysis.  October 15, 2021 Amendment, pp. 12-13.  While Examiner appreciates Applicants efforts to expedite prosecution by including this subject matter, Examiner contends that claims 1 and 11 do not positively recite a step where the target information handling system is reconfigured.  Rather, claims 1 and 11 positively recite a step where reconfiguration is triggered.  Claims 1 and 11 refine this triggering step by indicating that it includes providing a default key to the selected target information handling system.  Accordingly, the triggering of a reconfiguration of the target information handling system involves nothing more than the sending of a default key (i.e. data) to that system.  The sending of data to a system, without more, fails to integrate the abstract idea into a practical application and/or provide an inventive concept.
	For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Sidie (US 6,170,056 B1) discloses a process where the BIOS of a computer is scanned and where the scanned data is used to generate a character identification string.  The character identification string is then compared to a set of known strings in a table to determine if a match is found.  Sidie Abstract; Col. 3 line 36 – Col. 4 line 17.
O'Connor et al. (US 2009/0290716 A1) discloses where after a verification process a manufacture may upload or inject license keys into one or more IHSs using any system or method to inject the license keys to the HIS.  O’Connor [0016]; [0022].
Smith et al. (US 2011/0010770 A1) generally discloses key injection service module configured to create logs when keys are sent to an appliance 18 (controller activity logs), when keys are sent to an agent 20 (appliance activity logs), and when keys are consumed by agents 20 (agent activity logs), whether they are successful, failed, or wasted. Such log events are shown in FIG. 9. All the logs are stored on the controller 22 after being returned by the appliance 18 during a synchronization operation, and can be used to monitor and track key use. Each time a key is issued to an agent 20, the appliance's credit is decremented by one, and the key inventory for that product is decremented. Both levels are replenished during a synchronization operation between the controller 22 and the appliance 18, and are used to meter use on the appliance 18.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        December 29, 2021

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685